[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                                                              FILED
                     ________________________        U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                         JANUARY 11, 2012
                           No. 11-12289
                                                            JOHN LEY
                       Non-Argument Calendar
                                                             CLERK
                     ________________________

                 D. C. Docket No. 1:08-cv-02656-ODE,
                       Bkcy No. 07-06325-PWB

In Re:

THE CROSS LINK GROUP, LLC,
d.b.a. Lanik,
d.b.a. Cascade Station,
d.b.a. Protax,
d.b.a. Crosslink Realty,

                                           Debtor.

__________________________________________________________________

THE CROSS-LINK GROUP, LLC.,


                                           Plaintiff-Appellant,

                               versus

FIDELITY AND GUARANTY INSURANCE UNDERWRITERS, INC.,

                                           Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (January 11, 2012)

Before DUBINA, Chief Judge, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:

      The Cross-Link Group, LLC appeals the district court’s order granting

Fidelity & Guaranty Insurance Underwriters, Inc.’s motion to enforce a settlement

between them. Cross-Link contends that the district court abused its discretion by

enforcing a preliminary settlement agreed to on June 4, 2010. The terms of that

settlement agreement were documented in email exchanges between the parties.

However, Cross-Link was displeased with the contents of the Release attendant to

the final settlement agreement presented to it on June 7, 2010 and refused to sign

it.

      We review a district court’s decision to enforce a settlement agreement for

abuse of discretion. Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir.

1999). “A district court has inherent power to summarily enforce settlement

agreements entered into by parties litigant in a pending case.” Ford v. Citizens



                                         2
and S. Nat’l Bank, 928 F.2d 1118, 1121 (11th Cir. 1991) (citations and internal

quotations omitted). In its email to Fidelity, Crosslink wrote, “Crosslink is willing

to accept the settlement offer of $218,000 in exchange for a full release.” [R.55-1

at 10.] Fidelity responded, “[W]e have a settlement in the amount of $218,000.”

Id. at 8. Thus, whatever problems the parties may have encountered in reducing

their agreement to a final writing, the district court was well within its discretion

to enforce the settlement. The district court correctly found that the parties had a

meeting of the minds with regard to the terms of the settlement.

       In its briefs, Crosslink also raises the issue of the attorneys’ fee award. The

Notice of Appeal, however, appeals only the “Order Enforcing Settlement entered

in this action on August 6, 2010” [R.99 at 1.], not the order granting attorneys’

fees entered by the district court on April 14, 2011. [R.98.] Therefore, the issue of

attorneys’ fees is not properly before this court.1

       AFFIRMED.




       1
      As the issue of attorneys’ fees is not before us, the motion to intervene filed by Krause,
Golomb & Witcher—Crosslink’s counsel in the underlying case—is DENIED as moot.

                                               3